DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed July 20, 2022.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0273217 A1) in view of Namkung et al. (US 2016/0101610 A1).
In regard to claims 1 and 11, Lee et al. teach an OLED display panel, comprising:  a flat display area 301 and an edge curved-surface display area 302; wherein the edge curved-surface display area 301 is provided with an optical film layer 500; a light-emitting unit (See page 4, paragraphs [0078]-[0079]) (Figures 1-8, pages 2-5, paragraphs [0054]-[0087]).  In regard to the limitation of reducing a light intensity of emergent light with a preset color in the edge curved-surface display area; and the preset color comprising at least one color, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly, 263, F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
In regard to claim 12, Lee et al. teach an OLED display device comprising the OLED display panel according claim 1 (Figures 1-8, pages 2-5, paragraphs [0054]-[0087]).
In regard to claim 13, Lee et al. teach a touch panel 400 located on the optical film layer 500 (Figures 1-8, pages 2-5, paragraphs [0054]-[0087]).
However, Lee et al. fail to teach an encapsulation layer.
Namkung et al. teach an encapsulation layer (in 210, See page 2, paragraph [0045]), wherein the encapsulation layer (in 210, See page 2, paragraph [0045]) is disposed on a side of the light-emitting unit (in 210, See page 2, paragraph [0045]) close to a light-emitting surface of the OLED display panel 210 and the optical film layer 220 is disposed on a side of the encapsulation layer (in 210, See page 2, paragraph [0045]) away from the light-emitting unit (in 210, See page 2, paragraph [0045]) (Figure 2D, page 2, paragraphs [0037]-[0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED display panel structure as taught by Lee et al. with the OLED display panel having an encapsulation layer to protect the OLED display panel (page 2, paragraph [0045]).
In regard to claim 3, Namkung et al. teach the light-emitting unit (in 210, See page 2, paragraph [0045]) comprises an anode, an light-emitting layer and a cathode (all inherent), wherein the anode, the light-emitting layer, the cathode and the encapsulation layer are set in sequence, and the optical film layer 220 is disposed on a side of the encapsulation layer (in 210, See page 2, paragraph [0045]) away from the cathode (Figure 2D, page 2, paragraphs [0037]-[0049]).

Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-6 are objected to as being dependent upon objected claim 4.  Claim 10 is objected to as being dependent upon objected claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bae et al. (Us 2017/0092703 A1)		Cho et al. (US 2018/0188874 A1)
Choi et al. (US 2016/0062391 A1)	Hsu et al. (US 10,537,037 B2)
Jeon et al. (US 2018/0074358 A1)	Jin et al. (US 2013/0002583 A1)
Jung et al. (US 2015/0234431 A1)	Ka et al. (US 2014/0002385 A1)
Kwon et al. (US 2017/0012235 A1)	Park et al. (US 2018/0088631 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
September 26, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822